Richardson, Judge,
delivered the opinion of the court.
The court properly refused to permit the plaintiff to set up by way of replication to the set-off interposed by the defendant another demand having no connection with the transaction out of which the set-off arose. The plaintiff can not reply to a set-off a demand which he could have included in his petition ; for if the plaintiff could reply to a set-off in this manner, the defendant could rejoin that the plaintiff owed him a debt not included in his set-off, to which the plaintiff could surrejoin, and such practice would lead to intolerable confusion.
The ruling of the court was proper for. another reason; the defendant can not assert a demand in a justice’s court as a set-off which exceeds the jurisdiction of the justice ; and conceding to the plaintiff the general right to reply as he proposed, the analogy of the statute at least would require that the debt claimed in the replication should be within the jurisdiction of the court.
The judgment will be affirmed,
the other judges concurring.